DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1, 4 are pending.



Claim Rejections - 35 USC § 103

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2014/0148537) in view of Hirukawa et al. (US 2010/0297053) as evidenced by the SciFinder Datasheet for zirconium phosphate. 
While the SciFinder Datasheet for zirconium phosphate does not antedate the filing date of the instant application, references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
	Regarding claim 1: Suzuki is directed to a polyurethane tread with excellent antibacterial and deodorant properties (equivalent to a deodorant spandex) comprising an inorganic deodorant including a zirconium phosphate. As evidenced by the SciFinder datasheet, zirconium phosphate is also known as ZrP2O7. The metallic phosphates are used in an amount of 0.5-10 wt% with respect to a solid content of a deodorant spandex yarn. Example 1 comprises 3 wt% zirconium phosphate NS-10 “B1” with respect to the solid content of a deodorant spandex yarn ([0106]-[0108] Suzuki). 
Suzuki doesn’t specifically mention a wet dispersant in an amount of 1-17 wt% with respect to the inorganic deodorant. 
	Hirukawa is directed to a deodorant comprising an inorganic powder oxides. A dispersant is added in an amount of 1-10 parts by weight relative to 100 parts inorganic powder ([0085] Hirukawa). One skilled in the art would have been motivated to have selected 1-10 parts by weight relative to 100 parts inorganic powder in Suzuki to prevent reaggregation and to improve dispersibility ([0085] Hirukawa). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a dispersant is added in an amount of 1-10 parts by weight relative to 100 parts inorganic powder. 
Regarding claim 4: Suitable dispersants include DISPERBKYK 110, 180 ([0086] Hirukawa). DISPERSBYK 180 is used in Example 80 ([0268] Hirukawa), which comprises Deodorant A comprising aluminum silicate composite ([0140]-[0141] Hirukawa). BYK-110 is used in Example 167 ([0375] Hirukawa). 



Response to Arguments

Applicant's arguments filed 5/5/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues the claims have been amended to recite the wet dispersant in an amount of 10-17 wt% with respect to the inorganic dispersant, which is outside the range disclosed by Suzuki and Hirukawa. Specifically, Hirukawa discloses an amount of 1-10 parts relative to 100 parts inorganic powder. 
This argument is not found persuasive since an amount of 10 wt% is taught by Hirukawa. Further, Example 5 of the present invention utilizes 5 wt% of the dispersant with respect to the deodorant is utilized in Examples 1-2 of the present invention. Hence, an amount of 10-17 wt% is not critical to the invention. For these reasons, the rejection is maintained. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764